Case: 20-1188    Document: 44     Page: 1   Filed: 10/01/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

  ROY LYNN MCCUTCHEN, PADUCAH SHOOTER’S
  SUPPLY, INC., INDIVIDUALLY AND ON BEHALF
     OF ALL OTHERS SIMILARLY SITUATED,
                Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1188
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01965-EDK, Judge Elaine Kaplan.
                  ______________________

                 Decided: October 1, 2021
                 ______________________

     JENNIFER GELMAN, Flint Law Firm LLC, Edwardsville,
 IL, argued for plaintiffs-appellants. Also represented by
 ADAM MICHAEL RILEY.

     KENNETH DINTZER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN,
 JR., LOREN MISHA PREHEIM, NATHANAEL YALE.
                   ______________________
Case: 20-1188      Document: 44     Page: 2    Filed: 10/01/2021




 2                                MCCUTCHEN   v. UNITED STATES



     Before TARANTO, WALLACH, * and CHEN, Circuit Judges.
     Opinion for the court filed by Circuit Judge TARANTO.
     Opinion concurring in the result filed by Circuit Judge
                          WALLACH.
 TARANTO, Circuit Judge.
      On December 26, 2018, the U.S. Department of Justice,
 exercising congressionally granted authority to implement
 various federal firearms statutes, promulgated a rule that
 is the basis for the takings claim in this case. Bump-Stock-
 Type Devices, 83 Fed. Reg. 66,514 (Dec. 26, 2018) (Final
 Rule). The impetus for the proceeding was the massacre in
 Las Vegas on October 1, 2017, when a lone shooter, using
 “rifles with attached bump-stock-type devices,” fired “sev-
 eral hundred rounds of ammunition in a short period of
 time, killing 58 people and wounding approximately 500.”
 Id. at 66,516. Since 1986, 18 U.S.C. § 922(o) has declared
 it to be unlawful to possess or transfer a “machinegun”
 (with exceptions not applicable here, for governments and
 for lawful possession before the 1986 law took effect), with
 “machinegun” defined with specificity by statute, 26 U.S.C.
 § 5845(b) (incorporated by 18 U.S.C. § 921(a)(23)). In the
 Final Rule, the Department, which houses the Bureau of
 Alcohol, Tobacco, Firearms and Explosives (ATF), adopted
 regulations that interpret the statutory definition and spe-
 cifically provide that the definition includes “a bump-stock-
 type device, i.e., a device that allows a semi-automatic fire-
 arm to shoot more than one shot with a single pull of the
 trigger by harnessing the recoil energy of the semi-auto-
 matic firearm to which it is affixed so that the trigger resets
 and continues firing without additional physical manipula-
 tion of the trigger by the shooter.” 83 Fed. Reg. at 66,553–
 54. The Final Rule states that “[t]he bump-stock-type


       *Circuit Judge Evan J. Wallach assumed senior sta-
 tus on May 31, 2021.
Case: 20-1188     Document: 44     Page: 3    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                3



 devices covered by this final rule were not in existence prior
 to” 18 U.S.C. § 922(o). Id. at 66,514. As of March 26, 2019,
 the Rule’s effective date, possessors of such devices had to
 destroy them or abandon them to ATF, or else face criminal
 penalties under 18 U.S.C. § 924(a)(2) for a “knowing” vio-
 lation of 18 U.S.C. § 922(o). See id. at 66,514, 66,520,
 66,523.
      Plaintiffs Roy McCutchen and Paducah Shooter’s Sup-
 ply, Inc. brought this action against the United States in
 the Court of Federal Claims (Claims Court) under the
 Tucker Act, 28 U.S.C. § 1491. Asserting that the Final
 Rule effected a taking for public use of their bump-stock-
 type devices by requiring the devices’ destruction or sur-
 render to ATF, plaintiffs seek just compensation under the
 Fifth Amendment’s Takings Clause. Because it is the Final
 Rule that plaintiffs challenge and “[t]he bump-stock-type
 devices covered by this final rule were not in existence prior
 to the effective date of” 18 U.S.C. § 922(o), 83 Fed. Reg. at
 66,514, plaintiffs’ bump-stock-type devices necessarily
 were not in existence before § 922(o) took effect. Although
 the Rule’s validity has been disputed in other cases, plain-
 tiffs accept, in their pursuit of their compensation claim,
 that the Final Rule is an authorized and lawful (i.e., valid)
 implementation of the statutory bar on possession or trans-
 fer of a “machinegun.”
     The government moved to dismiss the claim under
 Court of Federal Claims Rule 12(b)(6). By the time the mo-
 tion was fully briefed, the Rule’s effective date had arrived,
 and plaintiffs had complied with the Rule and destroyed
 their bump-stock-type devices. The Claims Court granted
 the motion and dismissed the takings claim. It principally
 relied on the “police power” doctrine, concluding that, be-
 cause the Final Rule sought to protect health and safety, it
 did not effect a taking for public use. See McCutchen v.
 United States, 145 Fed. Cl. 42, 51–53 (2019).
Case: 20-1188    Document: 44       Page: 4    Filed: 10/01/2021




 4                                 MCCUTCHEN   v. UNITED STATES



      We affirm, but we do so on a threshold ground different
 from, though related to, the Claims Court’s grounds. The
 interest that plaintiffs allege was taken was the interest in
 continued possession or transferability of their devices.
 The takings claim depends on plaintiffs having an estab-
 lished property right in continued possession or transfera-
 bility even against a valid agency implementation of the
 preexisting statutory bar on possession or transfer. But
 plaintiffs’ title, which we assume is otherwise valid under
 state law, was always inherently limited by 18 U.S.C.
 § 922(o), a very specific statutory prohibition on possession
 and transfer of certain devices defined in terms of physical
 operation, together with a congressional authorization of a
 (here undisputedly) valid agency interpretation of that pro-
 hibition. That title-inhering limit means that plaintiffs
 lacked an established property right in continued posses-
 sion or transferability. The takings claim therefore fails.
                               I
                              A
      In 1934, Congress enacted the National Firearms Act,
 Pub. L. No. 73–474, 48 Stat. 1236 (NFA or 1934 Act). The
 Act regulated the importation, manufacture, transfer, sale,
 and possession of certain firearms, including “ma-
 chineguns.” 1 See 26 U.S.C. § 5801 et seq. Congress specif-
 ically defined “machinegun.”       Id. § 5845(b) (current
 version, quoted infra). Congress included penalty and for-
 feiture provisions and also subjected violators to the gen-
 eral enforcement measures available under the internal-
 revenue laws. Id. §§ 5871–72.
    About thirty years later, Congress enacted the Gun
 Control Act of 1968, Pub. L. No. 90–618, 82 Stat. 1213


     1  Statutory and regulatory provisions sometimes use
 “machinegun,” sometimes “machine gun.” Except when
 quoting, we use the latter.
Case: 20-1188    Document: 44      Page: 5    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                               5



 (GCA or 1968 Act). See 18 U.S.C. § 921 et seq. In that Act,
 Congress established a regulatory licensing scheme and
 imposed criminal prohibitions on certain firearm transac-
 tions. 18 U.S.C. § 923. The GCA incorporates the National
 Firearm Act’s “machinegun” definition. Id. § 921(a)(23)
 (“The term ‘machinegun’ has the meaning given such term
 in section 5845(b) of the National Firearms Act (26 U.S.C.
 5845(b)).”).
     In 1986, Congress adopted the Firearm Owners’ Pro-
 tection Act, Pub. L. No. 99–308, 100 Stat. 449 (FOPA or
 1986 Act), which amended the Gun Control Act and Na-
 tional Firearm Act. The 1986 Act added 18 U.S.C. § 922(o),
 which provided when enacted and still provides:
     (o)(1) Except as provided in paragraph (2), it shall
     be unlawful for any person to transfer or possess a
     machinegun.
     (2) This subsection does not apply with respect to—
         (A) a transfer to or by, or possession by or
         under the authority of, the United States or
         any department or agency thereof or a
         State, or a department, agency, or political
         subdivision thereof; or
         (B) any lawful transfer or lawful possession
         of a machinegun that was lawfully pos-
         sessed before the date this subsection takes
         effect [May 19, 1986].
 § 102, 100 Stat. at 453; 18 U.S.C. § 922(o). That language
 makes it unlawful to possess or transfer a “machinegun,”
 with exceptions for governments and pre-FOPA lawful pos-
 session. See Final Rule, 83 Fed. Reg. at 66,515 (noting that
 the amendment “effectively froze the number of legally
 transferrable machineguns to those that were registered
 before the effective date of the statute”). A “knowing” vio-
 lation subjects the violator to criminal penalties, 18 U.S.C.
Case: 20-1188      Document: 44      Page: 6     Filed: 10/01/2021




 6                                 MCCUTCHEN    v. UNITED STATES



 § 924(a)(2); a “willful” violation subjects the violator to “sei-
 zure and forfeiture” remedies, id. § 924(d)(1).
    The crucial term, “machinegun,” is declared, in 18
 U.S.C. § 921(a)(23), to have the meaning specified in 26
 U.S.C. § 5845(b). Since 1986, that definition has provided:
     The term “machinegun” means any weapon which
     shoots, is designed to shoot, or can be readily re-
     stored to shoot, automatically more than one shot,
     without manual reloading, by a single function of
     the trigger. The term shall also include the frame
     or receiver of any such weapon, any part designed
     and intended solely and exclusively, or combination
     of parts designed and intended, for use in convert-
     ing a weapon into a machinegun, and any combina-
     tion of parts from which a machinegun can be
     assembled if such parts are in the possession or un-
     der the control of a person.
 26 U.S.C. § 5845(b) (emphases added). 2



     2   The italicized phrase, “any part designed . . . ,” was
 substituted in 1986 for the phrase, “any combination of
 parts designed and intended for use in converting a weapon
 into a machinegun.” 1986 Act, § 109(a), 100 Stat. at 460.
 The 1968 Act enacted the following version of 26 U.S.C.
 § 5845(b): “(b) MACHINEGUN.—The term ‘machinegun’
 means any weapon which shoots, is designed to shoot, or
 can be readily restored to shoot, automatically more than
 one shot, without manual reloading, by a single function of
 the trigger. The term shall also include the frame or re-
 ceiver of any such weapon, any combination of parts de-
 signed and intended for use in converting a weapon into a
 machinegun, and any combination of parts from which a
 machinegun can be assembled if such parts are in the pos-
 session or under the control of a person.” § 201, 82 Stat. at
 1231.
Case: 20-1188    Document: 44       Page: 7   Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                               7



     In 18 U.S.C. § 926(a), Congress has granted the Attor-
 ney General the authority to promulgate rules and regula-
 tions “necessary to carry out” chapter 44 of Title 18, U.S.
 Code, which includes 18 U.S.C. § 922. In 26 U.S.C.
 § 7801(a), Congress has made the Attorney General re-
 sponsible for the “administration and enforcement” of
 chapter 53 of Title 26, U.S. Code, which includes 26 U.S.C.
 § 5845. The grants of implementation authority have been
 in place since 1986: The current “necessary to carry out”
 language of 18 U.S.C. § 926(a) was adopted in the 1986 Act,
 replacing the preexisting “reasonably necessary” authority,
 § 106, 100 Stat. at 459; and even before the 1986 Act, 26
 U.S.C. § 7801(a) granted the Executive the “administration
 and enforcement” authority relevant here, 26 U.S.C.
 § 7801(a) (1982). Before 2002, both authorities resided
 with the Secretary of the Treasury, see 18 U.S.C.
 §§ 921(a)(18), 926(a) (2000); 26 U.S.C. § 7801(a) (2000), but
 in 2002, they were transferred to the Attorney General as
 part of the relocation of ATF to the Department of Justice,
 see Homeland Security Act of 2002, Pub. L. No. 107–296,
 § 1111, 116 Stat. 2135, 2274–75; 28 U.S.C. § 599A(c)(1).
 The Attorney General has delegated relevant authority to
 ATF. 28 C.F.R. § 0.130(a)(1)–(2).
                                B
     A rifle is semiautomatic if, after it has been fired,
 rechambering of ammunition is automatic but refiring is
 not. Specifically, “[t]he term ‘semiautomatic rifle’ means
 any repeating rifle which utilizes a portion of the energy of
 a firing cartridge to extract the fired cartridge case and
 chamber the next round, and which requires a separate


     The 1934 Act’s original definition reads: “The term ‘ma-
 chine gun’ means any weapon which shoots, or is designed
 to shoot, automatically or semiautomatically, more than
 one shot, without manual reloading, by a single function of
 the trigger.” § 1(b), 48 Stat. at 1236.
Case: 20-1188    Document: 44      Page: 8    Filed: 10/01/2021




 8                              MCCUTCHEN    v. UNITED STATES



 pull of the trigger to fire each cartridge.” 18 U.S.C.
 § 921(a)(28). A “bump-stock-type device” transforms a
 semiautomatic rifle so that “a separate pull of the trigger
 to fire each cartridge” is not needed. Such a device replaces
 the generally stationary stock resting against the shooter’s
 shoulder with a sliding stock that lets the shooter substan-
 tially increase the rate of fire without a commensurate in-
 crease in the number of finger motions pulling the trigger.
 Final Rule, 83 Fed. Reg. at 66,516. The device channels
 and directs the recoil energy from each shot “into the space
 created by the sliding stock (approximately 1.5 inches) in
 constrained linear rearward and forward paths.” Id. at
 66,518. By maintaining constant backward pressure on
 the trigger (without repeated finger motions to pull the
 trigger) and constant forward pressure on the front of the
 gun, a shooter can fire bullets continuously and at a high
 rate to “mimic” the performance of a fully automatic
 weapon. Id. at 66,516.
      A variety of devices with different mechanisms for us-
 ing the firearm’s recoil energy to refire without a new
 movement of the finger (a separate new pull motion of the
 finger) came to ATF’s attention long before the proceeding
 that ended with the Final Rule. In 2002, ATF “initially re-
 viewed the Akins Accelerator.” Id. at 66,517. Unlike the
 devices at issue here, the Akins Accelerator used springs to
 cause the trigger to continue to make contact with the
 shooter’s finger rather than relying on the shooter to main-
 tain pressure on the trigger and the firearm. See id. at
 66,514, 66,516–17; see also Akins v. United States, 312 F.
 App’x 197, 200 (11th Cir. 2009) (“After a single application
 of the trigger by a gunman, the Accelerator uses its inter-
 nal spring and the force of recoil to fire continuously the
 rifle cradled inside until the gunman releases the trigger
 or the ammunition is exhausted.”).
     Initially, in 2002, ATF determined that the device was
 not a machine gun “because ATF interpreted the statutory
 term ‘single function of the trigger’ to refer to a single
Case: 20-1188    Document: 44      Page: 9    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                               9



 movement of the trigger.” Final Rule, 83 Fed. Reg. at
 66,517 (emphases added). But in 2006, ATF reversed
 course in a published ruling. See ATF Ruling 2006-2. After
 retesting the Akins Accelerator, ATF determined that with
 the device, “a single pull of the trigger initiates an auto-
 matic firing cycle [that] continues until the finger is re-
 leased or the ammunition supply is exhausted.” Id. at 2.
 This time ATF interpreted the statutory phrase “single
 function of the trigger” as “single pull of the trigger.” Id.
 (emphases added). Given that interpretation, ATF readily
 determined that the Akins Accelerator was a machine gun
 under the NFA and GCA. Id. at 2–3. When Akins chal-
 lenged ATF’s determination in federal court, the Eleventh
 Circuit, agreeing with the district court, affirmed ATF’s
 statutory interpretation and consequent determination
 that the Akins Accelerator was a machine gun. Akins, 312
 F. App’x at 199–201; Akins v. United States, No. 8:08-cv-
 988-T-26TGW, 2008 WL 11455059, at *3–8 (M.D. Fla. Sept.
 23, 2008).
     Thereafter, ATF considered other bump-stock-type de-
 vices. As ATF later described its actions, ATF advised that
 a number of such devices were not machine guns—includ-
 ing the ones at issue here. See Final Rule, 83 Fed. Reg. at
 66,517. Specifically, in ten unpublished classification rul-
 ings between 2008 and 2017, ATF “provided different ex-
 planations for why certain bump-stock-type devices were
 not machineguns, but none of them extensively examined
 the meaning of ‘automatically.’” Id. at 66,518. All those
 decisions were subject to ATF’s publicly available hand-
 book warning that such rulings could not be relied upon as
 guaranteeing inapplicability of the existing statutory pro-
 hibitions if reconsidered and modified. See National Fire-
 arms Act Handbook § 7.2.4.1 (Handbook) (relevant
 portions have stayed the same from at least 2007 to now).
 Indeed, the Eleventh Circuit relied on ATF’s power to “re-
 consider and rectify” a classification decision when uphold-
 ing ATF’s 2006 ruling on the Akins Accelerator after ATF’s
Case: 20-1188    Document: 44      Page: 10    Filed: 10/01/2021




 10                               MCCUTCHEN   v. UNITED STATES



 contrary 2002 ruling. See Akins, 312 F. App’x at 200
 (“Based on the operation of the Accelerator, the Bureau had
 authority to ‘reconsider and rectify’ what it considered to
 be a classification error.”).
                              C
     Within a few months of the October 1, 2017 massacre
 in Las Vegas, reconsideration of bump-stock-type devices
 began. The Department of Justice issued an Advanced No-
 tice of Proposed Rulemaking on December 26, 2017, to get
 “information and comments from the public and industry
 regarding the nature and scope of the market for” “certain
 devices, commonly known as ‘bump fire’ stocks.” Applica-
 tion of the Definition of Machinegun to “Bump Fire” Stocks
 and Other Similar Devices, 82 Fed. Reg. 60,929, 60,929
 (Dec. 26, 2017). About two months later, the President “di-
 rect[ed] the Department of Justice to dedicate all available
 resources . . . as expeditiously as possible, to propose for
 notice and comment a rule banning all devices that turn
 legal weapons into machineguns.” Application of the Defi-
 nition of Machinegun to “Bump Fire” Stocks and Other
 Similar Devices, 83 Fed. Reg. 7,949, 7,949 (Feb. 20, 2018).
     Nearly a month after that, the Department issued a
 Notice of Proposed Rulemaking that sought “to clarify that
 [bump-stock-type devices] are ‘machineguns.’” See Bump-
 Stock-Type Devices, 83 Fed. Reg. 13,442, 13,442 (Mar. 29,
 2018). On December 26, 2018, the Department completed
 its process of “reexamining” its 2008–17 decisions and is-
 sued the Final Rule, which adopted new regulations, with
 an effective date of March 26, 2019. 83 Fed. Reg. at 66,514,
 66,520–21, 66,553–54.
     The regulations specifically interpret one phrase and
 one term in the detailed statutory definition of “ma-
 chinegun.” Id. at 66,553–54; see also 27 C.F.R. §§ 447.11,
 478.11, 479.11. Thus, codifying the 2006 definition from
 the Akins Accelerator proceeding, the regulations define
 the phrase “single function of the trigger” as “a single pull
Case: 20-1188    Document: 44     Page: 11    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                              11



 of the trigger and analogous motions.” 83 Fed. Reg. at
 66,553–54. The regulations also newly define the term “au-
 tomatically”—to mean “functioning as the result of a self-
 acting or self-regulating mechanism that allows the firing
 of multiple rounds through a single function of the trigger.”
 Id. at 66,553. The regulations also make clear that, under
 those definitions, bump-stock-type devices, as specifically
 defined in the regulations (quoted supra), are “ma-
 chineguns.” Id. at 66,553–54. The Department explained
 that the two adopted definitions were the “best interpreta-
 tion” of the statutory definition of “machinegun.” Id. at
 66,514, 66,517–18, 66,521. It added that, although the “fi-
 nal rule reflects the public safety goals of the NFA and
 GCA,” id. at 66,522, “[t]he bump-stock-type device rule is
 not a discretionary policy decision based upon a myriad of
 factors that the agency must weigh, but is instead based
 only upon the functioning of the device and the application
 of the relevant statutory definition,” id. at 66,529.
     The Final Rule’s consequence was that individuals
 would be subject to “criminal liability only for possessing
 bump-stock-type devices after the effective date of [this]
 regulation”—March 26, 2019. Id. at 66,514, 66,525; see
 also, e.g., id. at 66,525 (“The rule would criminalize only
 future conduct, not past possession of bump-stock-type de-
 vices that ceases by the effective date of this rule.”). To
 avoid liability, possessors of bump-stock-type devices had
 to destroy their devices or abandon them at an ATF office
 by March 26, 2019. Id. at 66,549 (describing “[d]isposal”
 options); see also, e.g., id. at 66,514–15, 66,530, 66,539,
 66,543.
Case: 20-1188    Document: 44        Page: 12    Filed: 10/01/2021




 12                                 MCCUTCHEN   v. UNITED STATES



                              II
     On December 26, 2018, plaintiffs sued the United
 States in the Claims Court. See J.A. 22–30 (Complaint). 3
 McCutchen and Paducah possessed bump-stock-type de-
 vices before the publication of the Rule and destroyed those
 devices before the Rule’s effective date. J.A. 23–24, ¶¶ 10–
 11; McCutchen, 145 Fed. Cl. at 45 (citing ECF No. 12).
     The government moved to dismiss the complaint for
 failure to state a claim under Rule 12(b)(6), and the Claims
 Court granted the motion. See McCutchen, 145 Fed. Cl. at
 45. In reaching that result, the court determined that the
 Final Rule did not effect a taking for public use because
 ATF acted “pursuant to its police power.” Id. at 51. The
 Claims Court also concluded that plaintiffs’ claim of a phys-
 ical taking failed because the term “take[]” does not cover
 a regulation compelling dispossession of property by re-
 quiring the owner to destroy the property (or else surren-
 der it to the government) and that plaintiffs’ alternative
 claim of total elimination of value failed because personal
 (not real) property is “subject to pervasive government reg-
 ulation.” Id. at 53–55. Finally, the court determined that
 plaintiffs “waived” any argument for a taking under the
 flexible takings standard governing use restrictions and, in
 any event, could not show such a taking. Id. at 55–57.
    Plaintiffs timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                              III
     We review the grant of a motion to dismiss de novo.
 Prairie County v. United States, 782 F.3d 685, 688 (Fed.
 Cir. 2015). “To survive a motion to dismiss, a complaint



      3 Plaintiffs sought certification of a class. J.A. 26,
 ¶ 26. The Claims Court dismissed the complaint under
 Rule 12(b)(6) without ruling on class certification.
Case: 20-1188    Document: 44       Page: 13   Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                               13



 must contain sufficient factual matter, accepted as true, to
 ‘state a claim to relief that is plausible on its face.’” Ash-
 croft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
 Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We may con-
 sider “documents incorporated into the complaint by refer-
 ence, and matters of which a court may take judicial
 notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
 U.S. 308, 322 (2007). “Whether a taking has occurred is a
 question of law based on factual underpinnings.” Caquelin
 v. United States, 959 F.3d 1360, 1366 (Fed. Cir. 2020).
                                A
     The Takings Clause of the Fifth Amendment provides
 that “private property [shall not] be taken for public use,
 without just compensation.” U.S. Const. amend. V. Tak-
 ings have been classified in various ways. For example,
 some involve “physical appropriations” and some “use re-
 strictions.” Cedar Point Nursery v. Hassid, 141 S. Ct. 2063,
 2071–72 (2021). Categorical rules have generally applied
 to the former category. Id. at 2071. Use restrictions gen-
 erally are subject to the “flexible test developed in [Penn
 Central Transportation Co. v. City of New York, 438 U.S.
 104 (1978)],” see Cedar Point, 141 S. Ct. at 2072, although
 use restrictions that deprive a landowner of “all economi-
 cally beneficial or productive use of land” have been
 deemed a categorical taking, Lucas v. S.C. Coastal Council,
 505 U.S. 1003, 1015, 1019 (1992). On appeal, plaintiffs
 pursue only physical-appropriation and Lucas categorical-
 taking contentions. See McCutchen Opening Br. at 34–39,
 39 n.9 (not making Penn Central contention).
     We do not reach the grounds on which the Claims
 Court relied. In particular, we do not decide under what
 circumstances a measure that newly bars possession of per-
 sonal property (as opposed to restricting a use of property)
 and that serves a “police power” purpose (and is constitu-
 tionally authorized for the federal government) is not a
Case: 20-1188    Document: 44      Page: 14     Filed: 10/01/2021




 14                              MCCUTCHEN    v. UNITED STATES



 “taking,” and thus requires no compensation. 4 Nor do we
 decide whether mandating permanent dispossession by or-
 dering destruction of personal property cannot be a “phys-
 ical taking,” even if the government-specified alternative to
 destruction is surrender to the government and the man-
 date is backed by government remedies of seizure and for-
 feiture for a willful violation as well as criminal remedies
 for a knowing violation.
      We do not resolve substantial questions raised by those
 issues. For example, the Supreme Court has said that the
 Takings Clause both bars takings that are not for a “public
 use” and requires payment for takings that are for such a
 use, see Kelo v. City of New London, 545 U.S. 469, 480
 (2005); Hawaii Housing Authority v. Midkiff, 467 U.S. 229,
 240 (1984), and it has also said that “[t]he ‘public use’ re-
 quirement is . . . coterminous with the scope of a sover-
 eign’s police powers,” Midkiff, 467 U.S. at 240; see also
 Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1014 (1984).
 Under those premises, the question arises: If a “police
 power” justification for a measure means that there is no
 taking, what government acts would fall into the category
 of takings that the Clause permits (because the act is for a
 “public use,” i.e., within the “sovereign’s police powers”) but
 only upon payment of just compensation? And if the “police
 power” doctrine is to be cabined to some subset of police
 powers, as the Claims Court suggested might be necessary,



      4  We have recognized that a “police power” rationale,
 where the federal government is concerned, must be con-
 sidered within the context of constitutional authorization
 of particular powers. See, e.g., Rose Acre Farms, Inc. v.
 United States, 373 F.3d 1177, 1191–92 & n.10 (Fed. Cir.
 2004); Florida Rock Indus., Inc. v. United States, 18 F.3d
 1560, 1568 n.17 (Fed. Cir. 1994); Allied-Gen. Nuclear
 Servs. v. United States, 839 F.2d 1572, 1576 (Fed. Cir.
 1988).
Case: 20-1188    Document: 44     Page: 15   Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                             15



 145 Fed. Cl. at 51, and the government suggested at oral
 argument, Oral Arg. at 48:42–52:53 (referring without def-
 inition to “core police powers”), the questions arise: What
 would that cabining be, what ground would it rest on, and
 how would it address recognized challenges, among them
 challenges of workable line-drawing? See Lucas, 505 U.S.
 at 1024, 1026; Midkiff, 467 U.S. at 239–40.
      These and other questions would be unavoidable were
 we to address the Claims Court’s rationales. We have no
 precedent that is so on point—involving facts and holdings
 so close to those presented here—that we could justifiably
 apply the rationales without extensive exploration of the
 doctrinal issues. Notably, the main authorities from this
 court relied on by the Claims Court for its police-power
 analysis involved government dispossessions of personal
 property that rested on specific government authority that
 long predated the possession of the personal property at is-
 sue. See, e.g., Kam-Almaz v. United States, 682 F.3d 1364,
 1372 (Fed. Cir. 2012) (evidentiary seizure at airport upon
 entry from overseas, exercising the “government’s power to
 police the border”); AmeriSource Corp. v. United States,
 525 F.3d 1149, 1150, 1153 (Fed. Cir. 2008) (seizure of drugs
 for use in criminal prosecutions); Acadia Tech., Inc. v.
 United States, 458 F.3d 1327, 1328–29 (Fed. Cir. 2006) (sei-
 zure and forfeiture of goods entering country with counter-
 feit trademarks). Reviewing the Claims Court’s rationales
 would call for extensive analysis to decide how far beyond
 such circumstances a “police power” rationale properly ap-
 plies and whether it properly reaches this case. Cf. Cedar
 Point, 141 S. Ct. at 2079 (discussing “longstanding back-
 ground restrictions on property rights” including “back-
 ground limitations” of “traditional common law
 privileges”).
     We resolve the case on a threshold ground that differs
 from, though is related to, the Claims Court’s grounds—
 one that involves the preexisting-law circumstance that
 was present in the just-cited cases. Plaintiffs’ takings
Case: 20-1188    Document: 44      Page: 16     Filed: 10/01/2021




 16                              MCCUTCHEN    v. UNITED STATES



 claim depends on the “threshold matter” of whether they
 have “established a property interest for purposes of the
 Fifth Amendment” against the government action.
 Huntleigh USA Corp. v. United States, 525 F.3d 1370, 1377
 (Fed. Cir. 2008); see also Stop the Beach Renourishment,
 Inc. v. Florida Dep’t of Envt’l Prot., 560 U.S. 702, 715 (2010)
 (plurality) (“If a legislature or a court declares that what
 was once an established right of private property no longer
 exists, it has taken that property, no less than if the State
 had physically appropriated it or destroyed its value by
 regulation.” (second emphasis added)). “[T]o have a cause
 of action for a Fifth Amendment taking, the plaintiff must
 point to a protectable property interest that is asserted to
 be the subject of the taking.” Palmyra Pacific Seafoods,
 LLC v. United States, 561 F.3d 1361, 1364 (Fed. Cir. 2009);
 see also, e.g., Gadsden Indus. Park, LLC v. United States,
 956 F.3d 1362, 1368 (Fed. Cir. 2020) (“The plaintiff in a
 takings case bears the burden to demonstrate a protectable
 property interest.”); American Bankers Ass’n v. United
 States, 932 F.3d 1375, 1384–85 (Fed. Cir. 2019) (“To state
 a claim for a taking under the Fifth Amendment, a plaintiff
 must identify a legally cognizable property interest.”); Wy-
 att v. United States, 271 F.3d 1090, 1096 (Fed. Cir. 2001)
 (“It is axiomatic that only persons with a valid property in-
 terest at the time of the taking are entitled to compensa-
 tion.”); Alimanestianu v. United States, 888 F.3d 1374,
 1380 (Fed. Cir. 2018); Sharifi v. United States, 987 F.3d
 1063, 1068 (Fed. Cir. 2021). 5



      5   Unlike Judge Wallach, we see no basis for limiting
 this general threshold aspect of takings analysis, concern-
 ing the property right alleged to have been taken, to the
 particular type of government activity—a land-use re-
 striction that deprives a landowner of all economically ben-
 eficial or productive use of the land—that was at issue in
 Lucas.
Case: 20-1188    Document: 44       Page: 17   Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                              17



      As explained next, we conclude that, given the preex-
 isting federal statutory prohibition on possession or trans-
 fer of “machineguns,” 18 U.S.C. § 922(o), subject to a valid
 implementation by the Attorney General, plaintiffs lacked
 a property right in what they allege was taken—continued
 possession or transferability of their bump-stock-type de-
 vices.
                                B
      “[P]roperty interests . . . are created and their dimen-
 sions are defined by existing rules or understandings that
 stem from an independent source.” Ruckelshaus, 467 U.S.
 at 1001 (cleaned up); see also Phillips v. Washington Legal
 Found., 524 U.S. 156, 164 (1998) (similar). Here, we as-
 sume that, as a matter of state law standing alone, plain-
 tiffs had property rights in the personal property at issue.
 But “the government does not take a property interest
 when it merely asserts a ‘pre-existing limitation upon the
 [property] owner’s title.’” Cedar Point, 141 S. Ct. at 2079
 (quoting Lucas, 505 U.S. at 1028–29). As we have ex-
 plained, “[t]he Supreme Court in Lucas made clear that
 property interests are acquired subject to ‘background
 principles’ of law, and that limitations on property rights
 that otherwise would effect a categorical taking are permis-
 sible if they ‘inhere in the title itself.’” Bair v. United
 States, 515 F.3d 1323, 1327 (Fed. Cir. 2008) (quoting Lucas,
 505 U.S. at 1029); see also A & D Auto Sales, Inc. v. United
 States, 748 F.3d 1142, 1152–53 (Fed. Cir. 2014) (explaining
 the principle). And valid preexisting federal-law limita-
 tions on what otherwise would be state-law property rights
 are among the limitations that may inhere in title so as to
 limit compensable property rights. See Bair, 515 F.3d at
 1329 (explaining that “a federal statute or authority can
 constitute a ‘background principle’ that inheres in the title
 to property interests arising after its enactment, therefore
 precluding a takings claim based on the application of the
 statute to those property interests”); see also Dames &
 Moore v. Regan, 453 U.S. 654, 674 n.6 (1981) (rejecting
Case: 20-1188     Document: 44      Page: 18     Filed: 10/01/2021




 18                               MCCUTCHEN     v. UNITED STATES



 takings claim on this basis); cf. Columbus Reg’l Hosp. v.
 United States, 990 F.3d 1330, 1349 (Fed. Cir. 2021) (reject-
 ing exaction claim for lack of protected property interest
 based on Dames & Moore and American Bankers Ass’n).
      In this case, the federal-law prohibition on possession
 and transfer, together with a congressional grant of imple-
 mentation authority, predated the existence, let alone
 plaintiffs’ possession, of the bump-stock-type devices that
 plaintiffs were compelled to destroy or surrender. 6 That
 prohibition is a very specific one, defined in terms of the
 physical operation of particular devices, not in terms
 simply of a broadly stated goal. The latter situation raises
 issues not presented here. See Preseault v. United States,
 100 F.3d 1525, 1537–38 (Fed. Cir. 1996) (en banc); see also
 Bair, 515 F.3d at 1330 (explaining this court’s Preseault
 conclusion that “broad general legislation authorizing a
 federal agency to engage in future regulatory activity, did
 not effectively limit the property right” (cleaned up)). And
 the Final Rule is an interpretation of the text of that spe-
 cific statutory prohibition (in context, of course), not an ex-
 ercise of discretion to act in pursuit of a broadly stated
 statutory goal.
     Moreover, plaintiffs accept that the Final Rule’s imple-
 mentation of the preexisting prohibition is an authorized
 and legally valid interpretation of the statutory prohibi-
 tion, making no argument to the contrary. For that reason,
 and in light of our precedents, we accept that premise. See
 Rith Energy, Inc. v. United States, 270 F.3d 1347, 1352
 (Fed. Cir. 2001) (“[I]n a takings case we assume that the
 underlying governmental action was lawful . . . .”); Rith


      6   In at least this respect, the present case differs crit-
 ically from Maryland Shall Issue, Inc. v. Hogan, 963 F.3d
 356 (4th Cir. 2020), which involved a state law enacted af-
 ter the creation and acquisition of the property at issue
 (there, bump-stock-type devices as well). Id. at 359–60.
Case: 20-1188    Document: 44      Page: 19     Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                19



 Energy, Inc. v. United States, 247 F.3d 1355, 1366 (Fed.
 Cir. 2001) (stating that a plaintiff must “litigate its takings
 claim on the assumption that the administrative action
 was both authorized and lawful”); see also St. Bernard Par.
 Gov’t v. United States, 887 F.3d 1354, 1360 (Fed. Cir. 2018);
 Acadia, 458 F.3d at 1330–31; Lion Raisins, Inc. v. United
 States, 416 F.3d 1356, 1369–70 (Fed. Cir. 2005); Del-Rio
 Drilling Programs, Inc. v. United States, 146 F.3d 1358,
 1362 (Fed. Cir. 1998); Crocker v. United States, 125 F.3d
 1475, 1476 (Fed. Cir. 1997).
      The accepted validity of the Final Rule as an interpre-
 tation of the preexisting statutory prohibition on posses-
 sion and transfer must, at least in this case, rest on one of
 three premises: (1) the interpretive-deference doctrine of
 Chevron, U.S.A., Inc. v. Natural Resources Defense Council,
 Inc., 467 U.S. 837 (1984), is inapplicable, and the Final
 Rule is valid as the best interpretation of the statutory pro-
 hibition; (2) Chevron applies and the Final Rule is valid at
 Step 1, so that the statutory prohibition unambiguously re-
 quires the interpretation articulated in the Final Rule; or
 (3) Chevron applies and the Final Rule is valid at Step 2,
 so that it is (merely) one reasonable interpretation of the
 statutory prohibition. We do not decide which possibility
 would govern in a determination of the validity of the Final
 Rule (which we assume); in particular, we do not decide
 whether 18 U.S.C. § 922(o), to which criminal penalties ap-
 ply if the violation is knowing, is subject to Chevron. Under
 any of these three possibilities, we hold, based on the preex-
 isting federal law, that plaintiffs lack a property right in
 continued possession or transferability of the devices at is-
 sue. We first address the legal bases for so concluding and
 then explain why, in this case, the ATF classification rul-
 ings between 2008 and 2017 do not support a different con-
 clusion.
Case: 20-1188     Document: 44       Page: 20    Filed: 10/01/2021




 20                                 MCCUTCHEN   v. UNITED STATES



                                1
      The analysis of the first two possibilities is particularly
 simple. If Chevron is inapplicable, validity entails that the
 Final Rule’s interpretation is the “best interpretation” of 18
 U.S.C. § 922(o), with its incorporated “machinegun” term,
 as defined in 26 U.S.C. § 5845(b). See Chudik v. Hirshfeld,
 987 F.3d 1033, 1039 (Fed. Cir. 2021) (“Where the Chevron
 framework is inapplicable, we determine the best interpre-
 tation of the statute for ourselves, while giving the agency’s
 position such weight as warranted under [Skidmore v.
 Swift & Co., 323 U.S. 134, 139–40 (1944)].” (citations and
 internal quotation marks omitted)). Similarly, if Chevron
 applies but validity is resolved at Chevron Step 1, then va-
 lidity entails that the Final Rule’s interpretation is the un-
 ambiguous meaning of 18 U.S.C. § 922(o). In either event,
 the preexisting statute itself, properly understood, barred
 the possession or transfer at issue. In these circumstances,
 the bar always limited plaintiffs’ title, and plaintiffs never
 had a property right against government assertion of the
 duty to destroy the devices at issue or surrender them. See
 Hurtado v. United States, 410 U.S. 578, 588 (1973) (“[T]he
 Fifth Amendment does not require that the Government
 pay for the performance of a public duty it is already
 owed.”). 7



      7  We do not consider whether, and if so when, it could
 make a difference if, before a plaintiff’s possession, some
 courts had actually, though incorrectly, adjudicated the
 relevant property to be outside a statutory prohibition on
 possession. No such adjudication took place with respect
 to plaintiffs’ bump-stock-type devices. Relatedly, and rele-
 vant to the third possibility (Chevron Step 2) discussed
 next, there was no authoritative judicial adoption of a con-
 trary meaning from which the agency departed in the Final
 Rule. See Nat’l Cable & Telecomms. Ass’n v. Brand X In-
 ternet Servs., 545 U.S. 967, 982 (2005) (holding that an
Case: 20-1188    Document: 44      Page: 21    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                               21



     The remaining possibility for the validity of the Final
 Rule’s interpretation—that Chevron applies and the inter-
 pretation is valid only at Chevron Step 2—requires some-
 what more analysis, but the conclusion is the same. The
 additional element is the pair of preexisting statutory
 grants of implementation authority to the Executive. 18
 U.S.C. § 926(a) (authority to adopt rules “necessary to
 carry out” the provisions of chapter 44 of Title 18, U.S.
 Code, including 18 U.S.C. § 922(o)); 26 U.S.C. § 7801(a)
 (authority over “administration and enforcement” of chap-
 ter 53 of Title 26, U.S. Code, including 26 U.S.C. § 5845(b)).
 For plaintiffs here, the preexisting limitation on their title
 included subjection to future valid agency interpretations
 of the possession-and-transfer prohibition (as assumed
 here) adopted in the exercise of that authority. In these
 circumstances, plaintiffs had no property interest pro-
 tected by the compensation requirement of the Takings
 Clause against such a valid interpretation when adopted.
      By 1986, the Supreme Court’s 1984 decision in Chevron
 already made clear that the law, for a statute like 18 U.S.C.
 § 922(o), included the possibility of reasonable resolutions
 of ambiguities. For the title-limiting § 922(o) in particular,
 the choices were limited as relevant here—focused over-
 whelmingly, though not exclusively, on whether 26 U.S.C.
 § 5845(b)’s “single function of the trigger” language, in con-
 text, could be understood to mean a single volitional finger
 movement of the shooter (which could produce multiple fir-
 ings if recoil energy were captured). We cannot say that
 plaintiffs had “an established right of private property,”
 Stop the Beach, 560 U.S. at 715 (plurality), in the possibil-
 ity that the agency would adopt one rather than another of
 the limited range of interpretations (both reasonable, by



 agency may depart from a prior judicial interpretation that
 adopted the best reading of a statute but did not find that
 reading to be the unambiguous meaning of the statute).
Case: 20-1188    Document: 44       Page: 22    Filed: 10/01/2021




 22                                MCCUTCHEN   v. UNITED STATES



 assumption) relevant here. Cf. Murr v. Wisconsin, 137 S.
 Ct. 1933, 1950 (2017) (Roberts, C.J., dissenting) (reasoning
 that the Takings Clause protects owners of “established
 property rights”). We have no basis for deeming any inter-
 est in either possibility a “recognized property interest” re-
 quired for a takings claim. Skip Kirchdorfer, Inc. v. United
 States, 6 F.3d 1573, 1582 (Fed. Cir. 1993) (emphasis
 added). Rather, such possibilities are “contingent and un-
 certain,” “speculative or discretionary,” which is not
 enough. Bowers v. Whitman, 671 F.3d 905, 913 (9th Cir.
 2012) (citation and internal quotation marks omitted); see
 also id. (“To determine whether a property interest has
 vested for Takings Clause purposes, ‘the relevant inquiry
 is the certainty of one’s expectation in the property interest
 at issue.’ . . . [I]f the property interest is ‘contingent and
 uncertain’ or the receipt of the interest is ‘speculative’ or
 ‘discretionary,’ then the government’s modification or re-
 moval of the interest will not constitute a constitutional
 taking.” (citations omitted)); Angelotti Chiropractic, Inc. v.
 Baker, 791 F.3d 1075, 1081 (9th Cir. 2015) (same).
     At least in the absence of other circumstances not pre-
 sent here, we conclude, the preexisting law limiting title
 means that plaintiffs had no property interest in continued
 possession or transferability that was taken when the Fi-
 nal Rule—validly, by assumption here—required destruc-
 tion or surrender of their bump-stock-type devices.
                               2
     Only one more circumstance requires discussion, but it
 does not support a different conclusion. As the Final Rule
 describes, between 2008 and 2017, ATF issued “ten letter
 rulings” stating that certain bump-stock-type devices, in-
 cluding the ones at issue here, did not meet the statutory
 definition of “machinegun” and so were not within the pro-
 hibition of 18 U.S.C. § 922(o). 83 Fed. Reg. at 66,517–18.
 But those rulings at best gave plaintiffs a property interest
 subject to the express reservation to change the devices’
Case: 20-1188    Document: 44      Page: 23     Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                23



 classification if the agency later determined, as it did, that
 the earlier classification was erroneous. Accordingly, those
 letter rulings gave plaintiffs no property right in continued
 possession or transferability.
     ATF’s handbook, which is public, states that a classifi-
 cation provided by letter is “subject to change if later deter-
 mined to be erroneous” by ATF:
     7.2.4 Do you know how ATF would classify
     your product? There is no requirement in the law
     or regulations for a manufacturer to seek an ATF
     classification of its product prior to manufacture.
     Nevertheless, a firearms manufacturer is well ad-
     vised to seek an ATF classification before going to
     the trouble and expense of producing it. Perhaps
     the manufacturer intends to produce a GCA fire-
     arm but not an NFA firearm. Submitting a proto-
     type of the item to ATF’s Firearms Technology
     Branch (FTB) for classification in advance of man-
     ufacture is a good business practice to avoid an un-
     intended classification and violations of the law.
         7.2.4.1 ATF classification letters. ATF
         letter rulings classifying firearms may gen-
         erally be relied upon by their recipients as
         the agency’s official position concerning the
         status of the firearms under Federal fire-
         arms laws. Nevertheless, classifications
         are subject to change if later determined to
         be erroneous or impacted by subsequent
         changes in the law or regulations. To make
         sure their classifications are current,
         FFLs/SOTs [federal firearms licensees/spe-
         cial occupational taxpayers] should stay in-
         formed by periodically checking the
         information published on ATF’s website,
         particularly amendments to the law or
Case: 20-1188    Document: 44      Page: 24    Filed: 10/01/2021




 24                              MCCUTCHEN    v. UNITED STATES



         regulations, published ATF rulings, and
         “open letters” to industry members.
 Handbook § 7.2.4 (italics emphasis added); see also id.
 §§ 1.2.6, 1.2.11 (definitions for “FFL” and “SOT”). The
 quoted express reservation is present in the 2007 Hand-
 book, predating the 2008–17 classification letters at issue,
 and remains there today. Id. § 7.2.4.1. Moreover, it was
 long ago established that, even for formal approvals of im-
 port applications, ATF “must necessarily retain the power
 to correct [an] erroneous approval,” consistent with the
 widespread recognition of “an implied authority in other
 agencies to reconsider and rectify errors even though the
 applicable statute and regulations do not expressly provide
 for such reconsideration.” Gun S., Inc. v. Brady, 877 F.2d
 858, 862–63 (11th Cir. 1989). And the Eleventh Circuit, in
 early February 2009, confirmed specifically with respect to
 a classification ruling involving an early bump-stock-type
 device (the Akins Accelerator) that ATF “had authority to
 ‘reconsider and rectify’ what it considered to be a classifi-
 cation error.” Akins, 312 F. App’x at 200 (quoting Gun S.,
 877 F.2d at 862–63).
      Given the clear provisional character of a classification
 letter, plaintiffs cannot be said to have a compensable prop-
 erty right in the classification letters sent between 2008
 and 2017, which have been properly corrected (as the as-
 sumption of the Final Rule’s validity entails). The Su-
 preme Court in Dames & Moore concluded that the
 President’s nullification of an attachment against certain
 bank assets was not a taking because the pre-attachment
 regulations made clear that, in the Court’s words, “any at-
 tachment is null and void ‘unless licensed,’ and all licenses
 may be revoked at any time.” 453 U.S. at 674 n.6; see also
 id. at 663 (quoting regulations). On that basis, the Court
 held, the “petitioner did not acquire any ‘property’ interest
 in its attachments of the sort that would support a consti-
 tutional claim for compensation.” Id. at 674 n.6. We drew
 a similar conclusion in American Bankers Ass’n. We held
Case: 20-1188    Document: 44      Page: 25    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                               25



 that the plaintiffs lacked a property right, for takings pur-
 poses, in continuation of a particular statutory dividend
 rate on Federal Reserve stock, where Congress had “ex-
 pressly reserved” its right to change the dividend rate. 932
 F.3d at 1385; cf. Bowen v. Pub. Agencies Opposed to Soc.
 Sec. Entrapment, 477 U.S. 41, 55 (1986) (“The provision
 simply cannot be viewed as conferring any sort of ‘vested
 right’ in the face of precedent concerning the effect of Con-
 gress’ reserved power on agreements entered into under a
 statute containing the language of reservation.”); Colum-
 bus Reg’l Hosp., 990 F.3d at 1349 (concluding that the
 plaintiff “never had an unconditional interest” in certain
 funds because the government “expressly reserved the
 right to recover those funds for certain reasons within a
 specific period of time”). For the same reason, plaintiffs
 here had no property right in the 2008–17 classification let-
 ters, which the agency could correct for error without ef-
 fecting a taking.
     Although we think that no more is needed to reject
 plaintiffs’ reliance on the 2008–17 letters, we note in addi-
 tion several aspects of those letters, identified by the Final
 Rule itself, that undermine reliance on them as having le-
 gal force and effect. They were informal rulings, not pub-
 lished on ATF’s website or otherwise and not issued
 through the authorized rulemaking process that is pre-
 sumed to be the means of securing Chevron deference. See
 Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125
 (2016) (“A premise of Chevron is that when Congress
 grants an agency the authority to administer a statute by
 issuing regulations with the force of law, it presumes the
 agency will use that authority to resolve ambiguities in the
 statutory scheme.”); United States v. Mead Corp., 533 U.S.
 218, 230 (2001) (“[T]he overwhelming number of our cases
 applying Chevron deference have reviewed the fruits of no-
 tice-and-comment rulemaking or formal adjudication.”).
 ATF’s Handbook, besides expressly declaring the revisabil-
 ity of a classification letter, defines “ATF Ruling” to
Case: 20-1188     Document: 44       Page: 26    Filed: 10/01/2021




 26                                 MCCUTCHEN   v. UNITED STATES



 “mean[] a formal ruling published by ATF stating its inter-
 pretation of the law and regulations as applied to a specific
 set of facts,” Handbook § 1.2.3 (emphasis added), and says,
 even as to those Rulings, that they “do not have the force
 and effect of law but may be cited as precedent with respect
 to substantially similar fact situations,” id. § 1.4.2. All the
 more so for the informal classification letters. Further, the
 Final Rule suggests that those classification letters were
 “procedurally defective” in a sense recognized in Encino as
 eliminating Chevron deference—namely, they omitted dis-
 cussion that would be needed to meet the requirement of
 “adequate reasons.” 136 S. Ct. at 2125; see Final Rule, 83
 Fed. Reg. at 66,518 (“Of the rulings issued between 2008
 and 2017, ATF provided different explanations for why cer-
 tain bump-stock-type devices were not machineguns, but
 none of them extensively examined the meaning of ‘auto-
 matically.’”).
     Plaintiffs point to the D.C. Circuit’s conclusion that the
 Final Rule is a “legislative rule.” See Guedes v. Bureau of
 Alcohol, Tobacco, Firearms & Explosives, 920 F.3d 1, 17–
 20 (D.C. Cir. 2019). But that ruling does not aid plaintiffs
 in their takings claim. It does not adjudicate the essential
 question here—whether plaintiffs had a compensable prop-
 erty right in continued possession and transferability
 when, as assumed here, the Final Rule adopted a valid in-
 terpretation of the preexisting ban on possession and
 transfer of “machineguns,” as defined.
                               IV
     For the foregoing reasons, we affirm the Claims Court’s
 judgment.
      The parties shall bear their own costs.
                         AFFIRMED
Case: 20-1188    Document: 44       Page: 27    Filed: 10/01/2021




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

  ROY LYNN MCCUTCHEN, PADUCAH SHOOTER'S
  SUPPLY, INC., INDIVIDUALLY AND ON BEHALF
     OF ALL OTHERS SIMILARLY SITUATED,
                Plaintiffs-Appellants

                               v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2020-1188
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01965-EDK, Judge Elaine Kaplan.
                  ______________________

 WALLACH, Circuit Judge, concurring in the result.
      I agree we should affirm the Court of Federal Claims’
 decision. I do not, however, agree with the majority’s rea-
 soning and concur as to the result only. I believe the “in-
 here in title” exception, set forth in Lucas, is not the proper
 vehicle to ascertain whether Mr. McCutchen and Paducah
 failed to state a compensable takings claim. That exception
 may inadvertently grant protections reserved to real prop-
 erty, and limited instances of personal property under ex-
 traordinary circumstances, to dangerous and unusual
 weapons. I write separately to explain why the Court of
 Federal Claims correctly concluded that the Bump Stock
Case: 20-1188    Document: 44      Page: 28    Filed: 10/01/2021




 2                               MCCUTCHEN    v. UNITED STATES



 Rule was not a compensable taking under the police powers
 doctrine.
                   I. PROCEDURAL HISTORY
     In December 2018, Mr. McCutchen and Paducah filed
 their Complaint in the Court of Federal Claims. J.A. 22;
 see J.A. 22–30 (Complaint). Paducah is a registered fire-
 arms dealer and retailer of “firearm parts and accessories.”
 J.A. 24. Prior to the Bump Stock Rule, it “had a property
 interest in multiple bump-stock devices.”          J.A. 24.
 Mr. McCutchen previously purchased multiple bump
 stocks “for both his personal use and for economic gain.”
 J.A. 23. The Complaint alleged that the Bump Stock Rule
 constitutes a compensable Fifth Amendment taking of
 bump stocks as it “destroyed all economic value and all in-
 vestment-backed expectations in [parties’] bump-stocks.”
 J.A. 29. The Government moved to dismiss Paducah’s
 Amended Complaint for failure to state a claim on which
 relief can be granted. J.A. 31, 37 (Motion to Dismiss).
      The Court of Federal Claims dismissed Appellants’
 Amended Complaint. See McCutchen v. United States, 145
 Fed. Cl. 42, 45 (2019). The Court of Federal Claims con-
 cluded that Appellants had “failed to state a takings claim,”
 because its “bump-stock devices were not taken for a public
 use, but were instead prohibited through the government’s
 exercise of its police power” and, further, “[e]ven if the po-
 lice power doctrine were inapplicable,” it “would nonethe-
 less dismiss the complaint because there [wa]s no merit to
 [Appellants’] argument that the [Bump Stock] [R]ule ef-
 fected a categorical taking of [its] bump-stock devices.” Id.
 at 53. The Court of Federal Claims concluded that Appel-
 lants suffered neither a physical taking, id. at 53–55, nor a
 regulatory taking of their bump stocks, id. at 55–56 (noting
 that Appellants had failed to raise any regulatory taking
 arguments and that, “even if the argument were not
 waived, [Appellants] ha[d] failed to state a regulatory tak-
 ings claim”).
Case: 20-1188    Document: 44     Page: 29   Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                              3



      There is no dispute that the Court of Federal Claims
 correctly concluded that Mr. McCutchen and Paducah
 failed to state a compensable takings claim. However, as I
 explain below, I do not agree with the majority’s reasoning
 that the Lucas “inhere in title” exception should extend to
 dangerous and unusual weapons. See Maj. Op. at 4, 16–17.
 In my view, the police power doctrine supports affirming
 the decision of the Court of Federal Claims. For the rea-
 sons which follow, I agree with the Court of Federal Claims
 that the Bump Stock Rule was “an exercise of police power
 and did not effect a taking for public use.” McCutchen, 145
 Fed. Cl. at 51 (capitalization normalized).
  II. THE “INHERE IN TITLE” EXCEPTION IS NOT THE PROPER
   VEHICLE TO ASCERTAIN WHETHER MR. MCCUTCHEN AND
     PADUCAH FAILED TO STATE A COMPENSABLE TAKINGS
                          CLAIM
     Lucas holds that a “categorical” takings analysis is ap-
 propriate “where regulation denies all economically benefi-
 cial or productive use of land.” Lucas v. S.C. Coastal
 Council, 505 U.S. 1003, 1015 (1992); see id. at 1015–16 (“As
 we have said on numerous occasions, the Fifth Amendment
 is violated when land-use regulation . . . denies an owner
 economically viable use of his land.” (emphasis in original)
 (internal quotation marks and citation omitted)). The
 cases in which the Supreme Court has applied Lucas’s total
 takings rule have involved real property, and Circuit
 Courts have not reached a clear consensus on how broadly
 to apply Lucas’s per se rule. See Murr v. Wisconsin, 137 S.
 Ct. 1933, 1943 (2017) (“By declaring that the denial of all
 economically beneficial use of land constitutes a regulatory
 taking, Lucas stated what it called a ‘categorical’ rule.”);
 Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Plan.
 Agency, 535 U.S. 302, 330 (2002) (“[O]ur holding [in Lucas]
 was limited to ‘the extraordinary circumstance when no
 productive or economically beneficial use of land is permit-
 ted.’” (emphasis in original) (quoting Lucas, 505 U.S. at
 1017)); A & D Auto Sales, Inc. v. United States, 748 F.3d
Case: 20-1188    Document: 44      Page: 30     Filed: 10/01/2021




 4                               MCCUTCHEN    v. UNITED STATES



 1142, 1151–52 (Fed. Cir. 2014) (noting the question and
 collecting cases).
     However, Lucas understands its categorical rule to be
 an application of the Supreme Court’s prior land-use regu-
 lation cases, see Lucas, 505 U.S. at 1015 (citing Agins v.
 City of Tiburon, 447 U.S. 255, 260 (1980), abrogated by
 Lingle v. Chevron U.S.A. Inc., 544 U.S. 528 (2005); Nollan
 v. California Coastal Comm’n, 483 U.S. 825, 834 (1987);
 Keystone Bituminous Coal Ass’n v. DeBenedictis, 480 U.S.
 470, 495 (1987); Hodel v. Virginia Surface Mining & Recla-
 mation Ass’n., Inc., 452 U.S. 264, 295–96 (1981)), and lim-
 ited by “background principles of nuisance and property
 law that prohibit [specific] uses” of real property, id. at
 1031. As such, “a landowner may not recover for a taking
 when the government forbids a use that is a nuisance at
 common law.” A & D Auto Sales, 748 F.3d at 1152 (citing
 Lucas, 505 U.S. at 1029–30). “The law of nuisance inheres
 in the landowner’s title, so there is no taking if a use re-
 striction falls within the scope of nuisance law.” Id. (citing
 Lucas, 505 U.S. at 1029–30).
     As such, Lucas itself expressly declines to extend its
 reasoning to the regulation of personal property. Lucas,
 505 U.S. at 1028; see Horne v. Dep’t of Agric., 576 U.S. 350,
 361–62 (2015) (clarifying that Lucas’s per se regulatory
 taking analysis applies to real property). Lucas contrasts
 real property, which it concludes is subject to its per se reg-
 ulatory taking rule, with “personal property,” which is not
 subject to the same per se rule. Lucas, 505 U.S. at 1028;
 see Horne, 576 U.S. at 361–62. The contrast makes sense,
 as real property is afforded greater protections than per-
 sonal property. See Lucas, 505 U.S. at 1027–28 (“[H]e
 ought to be aware of the possibility that new regulation
 might . . . render his property economically worthless” “by
 reason of the [government’s] traditionally high degree of
 control over commercial dealings[.]” (citing Andrus v. Al-
 lard, 444 U.S. 51, 66–67 (1979))); see Andrus, 444 U.S. at
 66–67 (finding no regulatory takings even where
Case: 20-1188    Document: 44      Page: 31    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                5



 “regulations . . . prevent[ed] the most profitable use of [the
 owners’ personal] property”).
      Bearing in mind that Lucas warns that personal prop-
 erty owners “ought to be aware of the possibility that new
 regulation might . . . render [their] property economically
 worthless” “by reason of the [government’s] traditionally
 high degree of control over commercial dealings,” Lucas,
 505 U.S. at 1027–28, this court has “applied the categorical
 test to personal property [only] on occasion,” A & D Auto
 Sales, 748 F.3d at 1151. Accordingly, this court has cau-
 tiously examined the “inhere title” exception in cases in-
 volving non-physical personal property, specifically, liens,
 permits, or higher statutory dividend rates. See American
 Bankers Ass’n v. United States, 932 F.3d 1375, 1384–86
 (Fed. Cir. 2019) (concluding that plaintiffs had no property
 interest in a higher statutory dividend rate on Federal Re-
 serve stock); A & D Auto Sales, 748 F.3d at 1151–52 (de-
 clining to decide the issue of whether Lucas should extend
 to “intangible [personal] property”); Bair v. United States,
 515 F.3d 1323, 1327 (Fed. Cir. 2008) (concluding that the
 “inhere in title” exception did apply to federal statutory
 processor liens); Conti v. United States, 291 F.3d 1334,
 1343 (Fed. Cir. 2002)(concluding that a swordfishing per-
 mit did not constitute a cognizable property interest).
      I fear that the majority has overread our case law by
 extending Lucas’s per se regulatory taking analysis to dan-
 gerous and unusual weapons; here, bump stocks. The ma-
 jority cites cases that appear inapplicable here; those cases
 address non-physical personal property—not physical per-
 sonal property, like bump stocks. See Maj. Op. at 15–18
 (citing Dames & Moore v. Regan, 453 U.S. 654, 674 n.6
 (1981) (discussing whether the petitioner acquired a prop-
 erty interest in its attachment against foreign banks’ as-
 sets); American Bankers Ass’n, 932 F.3d 1375, 1384–85
 (discussing whether plaintiff had a property interest in a
 higher statutory dividend rate); A & D Auto Sales, 748 F.3d
 at 1152–53 (discussing whether Lucas should extend to
Case: 20-1188    Document: 44     Page: 32    Filed: 10/01/2021




 6                              MCCUTCHEN    v. UNITED STATES



 “intangible [personal] property”); Bair, 515 F.3d at 1327
 (discussing whether plaintiff had property interest in stat-
 utory processor liens)). Additionally, the majority does not
 cite a single case where a court concluded that a claimant
 did not have a cognizable property interest in physical
 property. See Maj. Op. at 15–18. Such an overextension of
 our case law may inadvertently afford dangerous and unu-
 sual weapons special protections that are reserved to real
 property and limited instances of personal property, as dis-
 cussed in Lucas. Consequently, in my opinion, the “inhere
 in title” exception is an inappropriate vehicle to ascertain
 whether Mr. McCutchen and Paducah failed to state a com-
 pensable takings claim. Instead, for the reasons to follow,
 I would affirm under the police powers doctrine.
  III. MR. MCCUTCHEN AND PADUCAH’S TAKINGS CLAIMS ARE
        PRECLUDED BY THE POLICE POWERS DOCTRINE
      The Court of Federal Claims concluded that the Bump
 Stock Rule “did not effect a taking for public use” under the
 police powers doctrine. McCutchen, 145 Fed. Cl. at 51 (cap-
 italization normalized). The Court of Federal Claims ex-
 plained that “it is well established that there is no
 [compensable] taking for ‘public use’ where,” as here, “the
 government acts pursuant to its police power” to “criminal-
 ize[] or otherwise outlaw[] the use or possession of property
 that presents a danger to the public health and safety.” Id.
 (citing Keystone Bituminous, 480 U.S. at 491; Miller v.
 Schoene, 276 U.S. 272, 279–80 (1928); Mugler v. Kansas,
 123 U.S. 623, 668–69 (1887); AmeriSource Corp. v. United
 States, 525 F.3d 1149, 1153 (Fed. Cir. 2008)).
 Mr. McCutchen and Paducah argue that the Court of Fed-
 eral Claims “erred” when it “determin[ed] that [their] prop-
 erty was not taken ‘for public use’” under the police powers
 doctrine. Appellants’ Br. 9. I disagree with Appellants.
     “Long ago” the Supreme Court “recognized that ‘all
 property in this country is held under the implied obliga-
 tion that the owner’s use of it shall not be injurious to the
Case: 20-1188    Document: 44      Page: 33    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                7



 community’” and that “the Takings Clause did not trans-
 form that principle to one that requires compensation
 whenever the [government] asserts its power to enforce”
 that implied obligation. Keystone Bituminous, 480 U.S. at
 491–92 (quoting Mugler, 123 U.S. at 665). Accordingly, cer-
 tain government actions in furtherance of the health,
 safety, and general welfare of the public have a “special
 status” within our takings jurisprudence. Id. at 491& n.20;
 see id. at 491 n.20 (explaining that “since no individual has
 a right to use his property so as to create a nuisance or oth-
 erwise harm others, the [government] has not ‘taken’ any-
 thing when it asserts its power to enjoin the nuisance-like
 activity”); see also Ruckelshaus, 467 U.S. at 1005 (conclud-
 ing that a health and safety regulation’s lack of “interfer-
 ence with reasonable investment-backed expectations” was
 “so overwhelming . . . that it disposes of the taking ques-
 tion” (internal quotation marks and citation omitted)).
 Courts have sometimes described such actions as a “legiti-
 mate exercise of the government’s police power,” rather
 than a compensable taking, Murr, 137 S. Ct. at 1947, or as
 non-compensable under the “police power doctrine,” Akins
 v. United States, 82 Fed. Cl. 619, 622 (2008); see Amer-
 iSource, 525 F.3d at 1153. 1            Rather than being


     1   This nomenclature has its roots in the Supreme
 Court’s early police power cases, prior to the advent of its
 regulatory takings jurisprudence, when a regulation pur-
 suant to the government’s “police power” did not effect a
 compensable taking. Murr, 137 S. Ct. at 1942–47; see
 Horne, 576 U.S. at 360 (“Prior to th[e Supreme] Court’s de-
 cision in [Pennsylvania Coal Co. v. Mahon, 260 U.S. 393
 (1922)], the Takings Clause was understood to provide pro-
 tection only against a direct appropriation of property—
 personal or real.”). In Pennsylvania Coal, the Supreme
 Court held that “[t]he general rule” is that “if regulation
 goes too far it will be recognized as a taking.” 260 U.S. at
Case: 20-1188    Document: 44      Page: 34    Filed: 10/01/2021




 8                               MCCUTCHEN    v. UNITED STATES



 compensable, “loss due to an exercise of the police power is
 properly treated as part of the burden of common citizen-
 ship.” Kimball Laundry Co. v. United States, 338 U.S. 1, 5
 (1949); see Andrus, 444 U.S. at 65 (“The Takings Clause . . .
 preserves governmental power to regulate, subject only to
 the dictates of justice and fairness.” (internal quotation
 marks and citation omitted)). For example, “[c]ourts have
 consistently held that [the government] need not provide
 compensation when it diminishes or destroys the value of
 property by stopping illegal activity or abating a public nui-
 sance.” Keystone Bituminous, 480 U.S. at 492 n.22; see Ap-
 polo Fuels, Inc. v. United States, 381 F.3d 1338, 1347 (Fed.
 Cir. 2004). Similarly, “[w]hen property has been seized
 pursuant to the criminal laws or subjected to in rem forfei-
 ture proceedings, such deprivations are not [compensable]
 takings.” Acadia Tech., Inc. v. United States, 458 F.3d
 1327, 1331 (Fed. Cir. 2006) (internal quotation marks omit-
 ted) (citing Bennis v. Michigan, 516 U.S. 442, 452–53
 (1996); Calero-Toledo v. Pearson Yacht Leasing Co., 416
 U.S. 663, 680 (1974); Van Oster v. Kansas, 272 U.S. 465,
 468 (1926)).
     The Court of Federal Claims correctly concluded that
 the Bump Stock Rule was not a compensable taking under
 the police powers doctrine. Congress enacted the National
 Firearms Act (“NFA”) and Gun Control Act (“GCA”) to reg-
 ulate “lethal weapons,” particularly machine guns, “[that]
 could be used readily and efficiently by criminals.” H.R.
 REP. NO. 83-1337, at A395 (1954); see GCA, Pub. L. 90-618,
 sec. 101, 82 Stat. 1213 (1968); S. REP. NO. 89-1866, at 1
 (1966); see also National Firearms Act: Hearing on H.R.
 9066 Before the H. Comm. On Ways and Means, 73d Cong.



 415; see Lucas, 505 U.S. at 1026 (explaining that in Penn-
 sylvania Coal, the Supreme Court established that there
 are “limits to the noncompensable exercise of the police
 power”).
Case: 20-1188    Document: 44      Page: 35     Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                 9



 2d Sess. 4–6 (1934) (statement of the Hon. Homer S. Cum-
 mings Attorney General of the United States) (“A machine
 gun, of course, ought never to be in the hands of any private
 individual. There is not the slightest excuse for it . . . and
 we must, if we are going to be successful in this effort to
 suppress crime in America, take these machine guns out of
 the hands of the criminal class.”); H.R. REP. NO. 99-495, at
 1–2 (1986) (explaining that the Firearm Owners Protection
 Act was intended to amend certain provisions of the Gun
 Control Act to, inter alia “enhance the ability of law en-
 forcement to fight violent crime,” including placing “[c]on-
 trols [on] all parts designed or intended to be use for
 converting weapons into machine guns”). The Bump Stock
 Rule, “[b]y making clear that [bump stocks] are subject to
 the restrictions that the NFA and GCA place on ma-
 chineguns, . . . reflect[ed] the public safety goals of those
 statutes.” Bump-Stock-Type Devices, 83 Fed. Reg. 66,514,
 66,520 (Dec. 26, 2018) (“Bump-Stock Rule”). In particular,
 the Bump Stock Rule sought to “ameliorate th[e] threat” to
 the public posed by bump stocks, Bump-Stock-Type De-
 vices, 83 Fed. Reg. 13,442, 13,447 (Mar. 29, 2018) (“No-
 tice”), as devices “designed to be affixed to semiautomatic
 long gun . . . for the express purpose of allowing ‘rapid fire’
 operation,” Bump Stock Rule, 83 Fed. Reg. at 66,516; see
 id. at 66,520 (“[A] bump-stock-type device combined with a
 semiautomatic firearm can empower a single individual to
 take many lives in a single incident.”); Notice, 83 Fed. Reg.
 at 13,447 (explaining that the Las Vegas mass shooting
 “made many individuals aware that these devices exist—
 potentially including persons with criminal or terrorist in-
 tentions—and made their potential to threaten public
 safety obvious”).
     Further, the ATF promulgated the Bump Stock Rule
 pursuant to its statutory authority to make such regula-
 tions necessary to enforce the NFA and GCA. Bump Stock
 Rule, 83 Fed. Reg. at 66,515–16; see 18 U.S.C. § 926(a); 26
 U.S.C. §§ 7801(a), 7805(a); 28 C.F.R. § 0.130(a)(1)–(2). The
Case: 20-1188    Document: 44     Page: 36    Filed: 10/01/2021




 10                             MCCUTCHEN    v. UNITED STATES



 Bump Stock Rule clarified that bump stocks fall within the
 statutory term “machinegun,” because they “convert an
 otherwise semiautomatic firearm into a machinegun,” and
 therefore, also fall within the criminal prohibition on the
 transfer and possession of machine guns. Bump Stock
 Rule, 83 Fed. Reg. at 66,514; see id at 66,521 (providing
 that the ATF has “initiated this rulemaking to clarify the
 regulatory interpretation of the NFA and GCA” and that
 “the purpose of th[e Bump Stock R]ule is to clarify that
 such devices are machineguns under the NFA”); see also 18
 U.S.C. § 922(o); 26 U.S.C. § 5845(b); 27 C.F.R. §§ 447.11,
 478.11, 479.11. “[W]illful violation” of this prohibition re-
 sults in the “seizure and forfeiture” of the machine gun. 18
 U.S.C. § 924(d)(1); see id. § 924(a)(2); 26 U.S.C. § 5872(a)–
 (b). Accordingly, in requiring that “possessors of [bump-
 stock] devices . . . destroy the devices or abandon them at
 an ATF office prior to the effective date of the [Bump Stock
 R]ule,” Bump Stock Rule, 83 Fed. Reg. at 66,514, the ATF
 acted pursuant to its authority to “administer[] and enforce
 the laws related to” firearms, 28 C.F.R. § 0.130(a)(1)–(2);
 see 18 U.S.C. § 926(a); 26 U.S.C. §§ 7801(a), 7805(a); 27
 C.F.R. §§ 479.181, 479.182—specifically, to enforce the
 criminal prohibition on the transfer and possession of ma-
 chine guns manufactured after 1986, 18 U.S.C. §§ 922(o),
 924(d)(1); see Bump Stock Rule, 83 Fed. Reg. at 66,514.
     “[T]he cases authorizing” such government action with-
 out compensation are “firmly fixed in the punitive and re-
 medial jurisprudence of the country.” Bennis, 516 U.S. at
 453 (internal quotation marks and citation omitted). In
 promulgating the Bump Stock Rule, the ATF acted pursu-
 ant to a well-established regulatory regime and in conso-
 nance with a known “limitation on the right to keep and
 carry arms”—“the historical tradition of prohibiting the
 carrying of ‘dangerous and unusual weapons,’” including
 machine guns. District of Columbia v. Heller, 554 U.S. 570,
 627 (2008) (citing, inter alia, 4 Commentaries on the Laws
 of England 148–49 (1769); State v. Langford, 10 N.C. 381,
Case: 20-1188    Document: 44      Page: 37     Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                11



 383–84 (1824)) 2; see 18 U.S.C. §§ 922(o), 924(d)(1), 926(a);
 26 U.S.C. §§ 7801(a), 7805(a); 27 C.F.R. §§ 479.181,
 479.182; 28 C.F.R. § 0.130(a)(1)–(2); see also Bump Stock
 Rule, 83 Fed. Reg. at 66,522 (collecting cases and noting
 that “lower courts have consistently upheld prohibitions on
 machine guns”). Further, in requiring Appellants abandon
 or destroy their bump stocks, the ATF acted “under the ex-
 ercise of governmental authority other than the power of
 eminent domain,” Bennis, 516 U.S. at 452—the govern-
 ment’s authority to “seize[] [property] pursuant to . . . crim-
 inal laws” and “to condemn contraband . . . goods,” Acadia,
 458 F.3d at 1331–32; see 18 U.S.C. §§ 924(a)(2), (d)(1); 26
 U.S.C. § 5872(a)–(b); see also Bennis, 516 U.S. at 452–53
 (noting the Supreme Court’s “longstanding practice” of nei-
 ther requiring compensation for, nor finding unconstitu-
 tional, seizures, forfeitures, and abatements of personal
 property “to deter illegal activity,” even of an “innocent
 owner”); Calero-Toledo, 416 U.S. at 683 (tracing in rem for-
 feiture proceedings against contraband personal property
 from “[l]ong before the adoption of the Constitution” to
 “contemporary [F]ederal and state forfeiture statutes” that
 “reach virtually any type of property that might be used in
 the conduct of a criminal enterprise”).
      “While it is insufficient to avoid” the Takings Clause
 “to invoke the ‘police powers’ of the state,” the prohibition
 of dangerous and unusual weapons, and the enforcement
 of that prohibition through the criminal laws, “is the kind
 of exercise of the police power that has repeatedly been
 treated as legitimate even in the absence of compensation.”



     2   See, e.g., Langford, 10 N.C. at 383–84 (“[W]hen a
 man arms himself with dangerous and unusual weapons,
 in such a manner as will naturally cause a terror to the
 people; which is said always to have been an offence at com-
 mon law, and is strictly prohibited by statute.” (citation
 omitted)).
Case: 20-1188     Document: 44      Page: 38    Filed: 10/01/2021




 12                               MCCUTCHEN    v. UNITED STATES



 Acadia, 458 F.3d at 1332–33; see Bennis, 516 U.S. at 453;
 Calero-Toledo, 416 U.S. at 683. Mr. McCutchen and
 Paducah, therefore, lack a compensable takings claim for
 their bump stocks against the Bump Stock Rule, because it
 is precluded by the police powers doctrine. Accordingly, the
 Bump Stock Rule’s requirement that possessors destroy or
 relinquish their bump stocks as illegal machine guns is not
 a taking of “private property . . . for public use, without just
 compensation.” U.S. CONST. amend. V, cl. 4.
      Mr. McCutchen and Paducah’s counterarguments are
 unpersuasive. First, Appellants argue that the “‘police
 powers’ exception” is inapplicable here because the doc-
 trine only applies when the “government acts in its enforce-
 ment capacity, e.g., when it enforces an existing criminal or
 remedial statutory scheme, not when [the] government
 acts in its legislative capacity to readjust legal rights.” Ap-
 pellant’s Br. 7; see id. at 7–8 (asserting that Guedes held
 that the Bump Stock Rule was not an “enforcement action”
 but “an exercise of the ATF’s legislative authority to make
 new law” (citing Guedes v. Bureau of Alcohol, Tobacco,
 Firearms & Explosives, 920 F.3d 1, 17–21 (D.C. Cir.), judg-
 ment entered, 762 F. App’x 7 (D.C. Cir. 2019), and cert. de-
 nied, 140 S. Ct. 789 (2020)), 18 (asserting that the “Bennis
 line of cases has no bearing on [Mr. McCutchen and
 Paducah’s] Fifth Amendment claims” because the ATF, in
 requiring they destroy or surrender their bump stocks, was
 acting “under its legislative authority to make new law”
 (citing Gibson Wine Co. v. Snyder, 194 F.2d 329, 331 (D.C.
 Cir. 1952))). This argument is without merit.
     Appellants ignore that the Bump Stock Rule was prom-
 ulgated to enforce an existing criminal law—the prohibi-
 tion on transfer and possession of machine guns, including
 parts designed to convert weapons into a machine gun,
 manufactured after 1986. 18 U.S.C. § 922(o); 26 U.S.C.
 § 5845(b); 27 C.F.R. §§ 447.11, 478.11, 479.1126; see Bump
 Stock Rule, 83 Fed. Reg. at 66,536–37 (explaining that
 “[b]ecause bump-stock-type devices are properly classified
Case: 20-1188     Document: 44      Page: 39    Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                 13



 as ‘machineguns’ under the NFA and GCA, . . . [the] ATF
 must regulate them as such” and “does not have the au-
 thority to restrict only the future manufacture and sale of
 bump-stock-type devices” or “remove the general prohibi-
 tion on the transfer and possession of machineguns that
 were not lawfully possessed” prior to 1986). Appellants
 also fail to recognize that the ATF acted within an estab-
 lished regulatory regime, pursuant to delegated and re-
 tained discretion, to conclude that Appellants’ bump stocks
 “allow a shooter of a semiautomatic firearm to initiate a
 continuous firing cycle with a single pull of the trigger” and
 to classify Appellants’ bump stocks as illegal machine guns.
 Bump Stock Rule, 83 Fed. Reg. at 66,515–16; see id.
 at 66,520 (“The reason for the [ATF’s] classification change
 is that ATF, upon review . . . believes that bump-stock-type
 devices must be regulated because they satisfy the statu-
 tory definition of ‘machinegun’ in the NFA and GCA.”); see
 also 18 U.S.C. § 926(a); 26 U.S.C. §§ 7801(a), 7805(a); 27
 C.F.R. §§ 478.1, 479.1, 489.1; 28 C.F.R. § 0.130(a)(1)–(2);
 NFA Handbook §§ 7.2.4, 7.2.4.1; Akins v. United States,
 312 F. App’x 197, 200 (11th Cir. 2009); Akins v. United
 States, No. 8:08-CV-988-T-26TGW, 2008 WL 11455059, at
 *8 (M.D. Fla. Sept. 23, 2008), aff’d, 312 F. App’x 197 (11th
 Cir. 2009). Appellants misunderstand that, having classi-
 fied bump stocks as illegal machine guns, the ATF acted in
 its enforcement capacity when it required Appellants aban-
 don or destroy their bump stocks—specifically, to enforce
 the criminal prohibition on the possession of illegal ma-
 chine guns. Bump Stock Rule, 83 Fed. Reg. at 66,530
 (providing that “enforcement of and compliance with” the
 Bump Stock Rule requires “possessors of bump-stock-type
 devices . . . to dispose of the[ir] devices”), 66,539 (providing
 that failure to comply by the “effective date” will result in
 “violation of Federal law”), 66,544 (explaining that “this
 rulemaking aims to apply Congress’s policy decision to pro-
 hibit machineguns”); see 18 U.S.C. §§ 922(o), 924(d)(1); 26
 U.S.C. §§ 5872(a)–(b), 7801(a), 7805(a); 27 C.F.R.
 §§ 447.63, 478.152, 479.182; 28 C.F.R. § 0.130(a)(1)–(2); cf.
Case: 20-1188    Document: 44     Page: 40    Filed: 10/01/2021




 14                             MCCUTCHEN    v. UNITED STATES



 Appellants’ Br. 15 (agreeing that “[t]he government is not
 required to pay compensation for a taking when a property
 owner is deprived of his property rights as a consequence
 of a government enforcement action.” (citing Bennis, 516
 U.S. at 442)).
      Second, Mr. McCutchen and Paducah assert that the
 Court of Federal Claims erred because “[t]he Supreme
 Court’s early ‘police powers’ cases do not defeat the public
 use prong of [their] claims.” Appellants’ Br. 11 (citing Mil-
 ler, 276 U.S. 272; Mugler, 123 U.S. 623). They argue that
 “the ‘harmful or noxious use’ principle,” articulated in the
 “Miller and Mugler cases was nothing more than the Su-
 preme Court’s early formulation of the police power justi-
 fying a regulatory diminution in value of property without
 compensation,” id. (citing Lucas, 505 U.S. at 1004), and
 therefore inapplicable to the “total[] depriv[ation] of their
 property” effected by the Bump Stock Rule, id. at 14. This
 argument is without merit.
      As an initial matter, the police power doctrine is not
 directed to the “public use” prong of our takings analysis.
 The police power doctrine is directed to the question of
 whether property has been “taken.” Keystone Bituminous,
 480 U.S. at 491 n.20. If property has not been taken, then
 compensation is not required. See Lingle, 544 U.S. at 536–
 37. The public use prong is directed to whether property,
 having been taken, was taken for a “public use.” See id. at
 543. If property has not been taken for “public use,” then
 “[n]o amount of compensation can authorize [the] action.”
 Id.; see Hawaii Hous. Auth. v. Midkiff, 467 U.S. 229, 239
 (1984). The police power doctrine is premised “on the sim-
 ple theory that since no individual has a right to use his
 property so as to create a nuisance or otherwise harm oth-
 ers, the [s]tate has not ‘taken’ anything when it asserts its
 power to enjoin the nuisance-like activity.” Keystone Bitu-
 minous, 480 U.S. at 491 n.20; see Bennis, 516 U.S. at 453;
 Acadia, 458 F.3d at 1331. It focuses on specific exercises of
 the police power in furtherance of the health, safety, and
Case: 20-1188    Document: 44      Page: 41     Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                15



 general welfare of the public. Keystone Bituminous, 480
 U.S. at 491–92; see Berman v. Parker, 348 U.S. 26, 32
 (1954) (explaining that “[p]ublic safety” and “public health”
 are “some of the more conspicuous examples of the tradi-
 tional application of the police power,” and therefore “they
 merely illustrate the scope of the power and do not delimit
 it”). In contrast, the public use prong seeks to prevent the
 government from taking property “for the purpose of con-
 ferring a private benefit on a particular private party.”
 Kelo v. City of New London, Conn., 545 U.S. 469, 477
 (2005). It focuses broadly on whether a taking is for “public
 purpose,” id. at 480, and, therefore, unlike the police pow-
 ers doctrine, is “coterminous” with the full “scope of a sov-
 ereign’s police powers,” Midkiff, 467 U.S. at 240; see id. at
 239 (“An attempt to define [the police powers’] reach or
 trace its outer limits is fruitless, for each case must turn on
 its own facts.” (quoting Berman, 348 U.S. at 32)); Kelo, 545
 U.S. at 483 (“[Supreme Court] public use jurisprudence has
 wisely eschewed rigid formulas and intrusive scrutiny in
 favor of affording legislatures broad latitude in determin-
 ing what public needs justify the use of the takings
 power.”).
     More substantively, Appellants misunderstand the im-
 port of the Supreme Court’s early police power cases to our
 analysis here. We do not need to analogize solely from
 cases about the state-mandated closure of breweries, see
 Mugler, 123 U.S. at 623, and compelled destruction of dis-
 eased cedar trees, see Miller, 276 U.S. at 279–80, to con-
 clude that the government may ban dangerous and
 unusual weapons, see Heller, 554 U.S. at 627, and enforce
 that ban without compensation, see Bennis, 516 U.S. at
 452–53; Calero-Toledo, 416 U.S. at 683; Acadia, 458 F.3d
 at 1331–32. Rather, because the Supreme Court’s takings
 jurisprudence has “traditionally been guided” by the rea-
 sonable expectations of property owners, we may look to
 these early cases to establish that, “[a]s long recognized,
 some values are enjoyed under an implied limitation and
Case: 20-1188    Document: 44      Page: 42    Filed: 10/01/2021




 16                              MCCUTCHEN    v. UNITED STATES



 must yield to the police power.” Lucas, 505 U.S. at 1027
 (quoting Pennsylvania Coal, 260 U.S. at 413); see, e.g., Key-
 stone Bituminous, 480 U.S. at 490 (explaining that in Mil-
 ler, 276 U.S. 272, the Supreme Court concluded that “the
 Takings Clause did not require the [state] to compensate
 the owners of cedar trees for the value of the trees that the
 [s]tate had ordered destroyed,” because “it was clear that
 the [s]tate’s exercise of its police power to prevent the im-
 pending danger was justified, and did not require compen-
 sation”), 491–92 (quoting Mugler, 123 U.S. at 665, for the
 proposition that “[l]ong ago it was recognized that ‘all prop-
 erty in this country is held under the implied obligation
 that the owner’s use of it shall not be injurious to the com-
 munity’”); Allied-Gen. Nuclear Servs. v. United States, 839
 F.2d 1572, 1576 (Fed. Cir. 1988) (noting that in Keystone
 Bituminous “the Supreme Court has dusted off Mugler and
 put it back on its pedestal”).
      Further, contrary to Appellants’ arguments, the Su-
 preme Court’s early police-power cases are not limited to
 the “diminution of rights” through “government regulation
 of use,” Appellants’ Br. 14, but instead confirm the govern-
 ment’s longstanding authority to regulate personal prop-
 erty, even to “the destruction of [that] property,” without a
 categorical duty to compensate. Samuels v. McCurdy, 267
 U.S. 188, 196 (1925). For example, in Samuels, the Su-
 preme Court concluded that the seizure of “certain intoxi-
 cating liquors” pursuant to a state’s criminal prohibition,
 even to “the destruction of property” and disappointment
 of a previously legal interest, was not a compensable taking
 because the case did “not involve the power of eminent do-
 main,” but the “police power.” Id. at 190, 195–96. Simi-
 larly, in Omnia Com. Co. v. United States, the Supreme
 Court concluded that Federal requisition of a “steel com-
 pany’s entire production of steel plate for the year 1918”
 was not a compensable taking of another company’s preex-
 isting contract to buy that steel, as the “destruction of, or
 injury to, property is frequently accomplished without a
Case: 20-1188    Document: 44      Page: 43     Filed: 10/01/2021




 MCCUTCHEN   v. UNITED STATES                                17



 ‘taking’ in the constitutional sense.” 261 U.S. 502, 507–08
 (1923). Thus, the early police power cases support the con-
 clusion that “not every destruction or injury to property by
 governmental action” is a “‘taking’ in the constitutional
 sense,” Armstrong v. United States, 364 U.S. 40, 48 (1960),
 but rather may be a non-compensable exercise of the police
 power, Lucas, 505 U.S. at 1027 (explaining that “some val-
 ues . . . must yield to the police power” (quoting Pennsylva-
 nia Coal, 260 U.S. at 413)); Chicago, B. & Q. Ry. Co. v.
 Illinois, 200 U.S. 561, 594 (1906) (explaining that the Tak-
 ings Clause “is not intended as a limitation of the exercise
 of those police powers which are necessary to the tranquil-
 ity of every well-ordered community” as “[i]t has always
 been held that the legislature may make police regulations,
 although they may interfere with the full enjoyment of pri-
 vate property, and though no compensation is given” (cita-
 tion omitted)); see, e.g., Juragua Iron Co. v. United States,
 212 U.S. 297, 305 (1909) (concluding that Takings “princi-
 ple[s]” could not “be enforced in respect of [real and per-
 sonal] property destroyed by the United States in the
 course of military operations for the purpose . . . of protect-
 ing the health and lives of its soldiers,” specifically, in the
 belief that it would prevent the spread of infectious dis-
 ease); Bowditch v. City of Bos., 101 U.S. 16, 18–19 (1879)
 (finding no compensable taking for the destruction of prop-
 erty to prevent the spread of fire, explaining that “[a]t the
 common law every one had the right to destroy real and
 personal property, in cases of actual necessity, to prevent
 the spreading of a fire” with “the common law adopt[ing]
 the principle of the natural law, and find[ing] the right and
 the justification in the same imperative necessity”). Ac-
 cordingly, the Court of Federal Claims correctly concluded
 that the Bump Stock Rule was not a compensable taking
 under the police powers doctrine.
                       IV. CONCLUSION
     I would affirm the decision of the Court of Federal
 Claims that, “[Mr. McCuthcen and Paducah’s] bump-stock
Case: 20-1188   Document: 44    Page: 44    Filed: 10/01/2021




 18                            MCCUTCHEN   v. UNITED STATES



 devices were not taken for a public use, but were instead
 prohibited through the government’s exercise of its police
 power.” McCutchen, 145 Fed. Cl. at 53. I therefore concur
 in today’s result.